                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:18CR278
                                                    )
                Plaintiff,                          )   JUDGE JAMES S. GWIN
                                                    )
         v.                                         )
                                                    )
 AARON NICKERSON,                                   )   JOINT MOTION TO CONTINUE
                                                    )   SENTENCING HEARING
                Defendant.                          )


       Now comes the United States of America, through its counsel, Justin E. Herdman, United

States Attorney, and Scott C. Zarzycki, Assistant United States Attorney, and Darin Thompson,

attorney for Aaron Nickerson, hereby respectfully move this Court to continue the sentencing

hearing for defendant Aaron Nickerson presently set for January 7, 2019 at 12:30 p.m. The basis

for this request is that both parties agree that additional time is necessary due to outstanding

matters that need to be addressed prior to the sentencing hearing. This request is not made for

the purposes of delay.
       For the reasons articulated above, both parties request that the sentencing hearing for the

defendant be continued.

                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:    /s/ Scott C. Zarzycki
                                                      Scott C. Zarzycki (OH: 0072609)
                                                      Assistant United States Attorney
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3971
                                                      (216) 522-7358 (facsimile)
                                                      Scott.Zarzycki@usdoj.gov

                                                      /s/ Darin Thompson
                                                      Darin Thompson (OH: 0067093)
                                                      Assistant Federal Public Defender
                                                      Office of the Federal Public Defender
                                                      1660 West Second Street, Suite 750
                                                      Cleveland, OH 44113
                                                      (216) 522-4856
                                                      (216) 522-4321 (fax)
                                                      Darin_Thompson@fd.org




                                                2
                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of December 2018, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court’s system.

                                                      /s/ Scott Zarzycki
                                                      Scott Zarzycki
                                                      Assistant U.S. Attorney




                                                 3
